CROW, Judge,
concurring in part and dissenting in part.
I agree wholeheartedly with the principal opinion’s denial of Kraft’s point on appeal and Kraft’s motion for damages per Rule 55.03. I disagree with the principal opinion only in its denial of MFA’s motion for damages against Kraft for a frivolous appeal.
As the principal opinion compellingly demonstrates, Kraft’s attack on the judgment is patently destitute of merit. Kraft’s contention that 7 U.S.C. § 1631 applies to the garnishment here is ludicrous. Indeed, it is astonishing such a proposition could be presented with a straight face.
While Kraft’s characterization of the case as one of first impression may be accurate, the same could be said of a contention that the sun rises in the west.
I would award MFA reasonable damages per Rule 84.19.